Citation Nr: 9919572	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-05 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had over 30 years of active service at the time 
of his retirement from the Navy in June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which determined that new and material 
evidence to reopen a claim of service connection for hearing 
loss had not been submitted.  


FINDINGS OF FACT

1.  The RO deneid entitlement to service connection for 
bilateral hearing loss when it issued an unappealed rating 
decision in June 1993.  

2.  Evidence submitted since the June 1993 rating decision 
bears directly or substantially upon the issue at hand, is 
not essentially duplicative or cumulative, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The claim for service connection for bilateral hearing 
loss is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  Evidence received since the June 1993 rating decision 
wherein the RO denied entitlement to service connection for 
bilateral hearing loss is new and material; and the claim is 
reopened. 38 U.S.C.A. §§ 5107, 5108, 7105(c) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.104, 3.156(a), 20.1103 (1998).  

2.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
bilateral hearing loss.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (1991); 38 C.F.R. 
§§ 3.104(a), 20.1103.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issue written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  

If new and material evidence is presented or secured with 
respect to a claim that has been previously denied, the claim 
will be reopened, and the claim decided upon the merits.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.156(a).  The U.S. Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court) has held that, when "new and material evidence" is 
presented and secured with respect to a previously and 
finally denied claim, the VA must reopen the claim.  
Stanton v. Brown, 5 Vet. App. 563, 566 (1993).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter "the Court of Appeals") 
recently ruled that the Court erred in the adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, that being "there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with the claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995)), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The following are 
for consideration:  (1) Is the newly presented evidence "new" 
(not of record at the time of the last final disallowance of 
the claim and not merely cumulative of other evidence that 
was then of record)?  (2) Is it "probative" of the issues at 
hand?  Evans v. Brown, 9 Vet. App. 273 (1996).  A third 
requirement for reopening imposed by the Court, that the 
evidence create a reasonable possibility of changing the 
outcome, is the one that was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality.  These 
guidelines require that in determining the issue of whether 
the additional evidence submitted is new and material, a 
question of law, the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  

The Court has held that this presumption of credibility is 
not unlimited.  Specifically, the Court has stated that 
Justus does not require the VA to consider patently 
incredible evidence (e.g., the inherently false or untrue) to 
be credible.  Duran v. Brown, 7 Vet. App. 216 (1994).  

Also, if a claim is reopened, VA must immediately determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  

Third, if the claim is well grounded, the claim may be 
evaluated upon its merits provided the duty to assist 
contained in 38 U.S.C.A. § 5107(b) has been met.  Winters v. 
West, 12 Vet. App. 203, 206 (1999).  

Factual Background

The evidence which was of record prior to the June 1993 
rating decision wherein the RO deneid entitlement to service 
connection for bilateral hearing loss is summarized below.

At the time of the original rating decision denying the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss in June 1993, the evidence consisted 
of the veteran's service medical records and the report of a 
VA examination accorded the veteran in October 1992.  

The service medical records showed the veteran had defective 
high frequency loss in the left ear.  

The veteran was accorded an audiologic examination by VA in 
October 1992.  He reported that in April 1990 he had 
undergone tympanoplasty involving the left ear.  He indicated 
that his hearing had worsened after that period.  He gave a 
history of left ear infections and drainage one year prior to 
the ear symptoms.  As for noise exposure, he indicated he had 
been in the Navy for 30 years and had worked in the general 
mess hall on an aircraft carrier.  

Pure tone thresholds were recorded as 20, 15, 10, 15 and 
15 decibels at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively, in the right ear, for an average of 14.  In the 
left ear, the decibel loss was 20, 20, 15, 15 and 30 at 500, 
1,000, 2,000, 3,000 and 4,000 hertz, respectively, for an 
average of 20.  Speech recognition scoring using the Maryland 
CNC Word List was 94 percent correct in each ear.  The 
summary of audiology test results was that the veteran's 
hearing was within normal limits bilaterally.  

In the June 1993 rating decision, the RO denied entitlement 
to for bilateral hearing loss on the basis that none was 
shown by the evidence of record.  The RO also granted 
entitlement to service connection for residuals of a 
tympanoplasty of the left ear and a noncompensable evaluation 
was assigned, effective July 1, 1992.  

The evidence which has been submitted since the June 1993 
rating decision is reported below.

Received in August 1997 was a communication by the veteran in 
which he stated that his hearing had gotten worse since a 
"hole" had appeared in his eardrum.  

Received in November 1997 were communications from various 
individuals.  One, a State prison correctional supervising 
cook reported he had known the veteran for about five years 
and was aware that the veteran had a hearing problem.  

Another communication was from a child of the veteran which 
was to the effect that she first noticed the veteran having 
difficulty with his hearing around 1986.  She stated that 
after the 1990 surgery, the veteran still had a hard time 
hearing when watching television or when people spoke to him.  

Another statement was from a service comrade of the veteran 
and it was to the effect that the veteran seemed to always 
show some signs of having trouble hearing.  

Another communication was from the veteran's wife.  She 
recalled that he began complaining about his ear in the 
1970's.  She referred to problems the veteran had with his 
left ear which led to the inservice surgery.  She opined that 
surgery did not really help because the veteran still had 
pain and hearing loss thereafter.  

Also received in November 1997 were reports of VA outpatient 
treatment visits on different occasions in 1997.  At the time 
of one visit the veteran complained of pain in the left ear 
with some hearing loss.  The other visit was concerned 
primarily with the veteran's vision.  

Also of record is the transcript of a hearing held before a 
hearing officer at the Oakland RO in April 1998.  At the time 
of the hearing the veteran submitted duplicate copies of 
service medical records showing treatment and evaluation for 
complaints of hearing loss.  The veteran testified that 
during his 30 years in service he was exposed to noises from 
various industrial appliances and equipment while working in 
the kitchen of an aircraft carrier.  He also referred to 
exposure to several aircraft blasts and loud flight noises 
while on the flight deck and exposure to loud explosions from 
a 40 millimeter gun mound while assigned as a first loader.  
(Hearing transcript p.3).  

Received in June 1998 were reports of treatment and 
evaluation on periodic occasions at the Kaiser-Permanente 
Hospital dating from 1994.  They reflected on one occasion in 
December 1995, the veteran was seen for a complaint of ear 
pain.  He was given the diagnosis of an earache.  The other 
records pertain to unrelated complaints.  

The veteran was accorded an audiometric examination by VA in 
August 1998.  The claims file was reviewed with audiograms 
found dating from 1968 through 1990.  It was noted that the 
hearing was within normal limits on all examinations until 
May 1982 at which time the monaural left ear hearing loss at 
6,000 hertz was identified.  Subsequent tests continued to 
show a loss at that frequency.  

It was indicated that in 1990, the year the veteran underwent 
left ear tympanoplasty, several evaluations were conducted 
with most revealing conductive left ear hearing loss with 
thresholds fluctuating in severity from mild to moderate.  
The most recent audiogram study found in the claims file was 
dated in February 1990.  It was reported the veteran was 
evaluated in October 1997 and again in May 1998 at the VA 
Medical Center in Palo Alto, California, with the most recent 
evaluation showing bilateral conductive hearing loss, left 
greater than right.  

Notation was again made that the veteran had undergone a left 
ear tympanoplasty in 1990.  The veteran stated that his most 
recent ear infection had occurred about five years earlier in 
which time he received treatment at a Kaiser-Permanente 
facility.  He also reported occasional right ear infections, 
although he had had no surgery on that side.  A positive 
history of noise exposure aboard ship while assigned to a gun 
mount without the use of hearing protection was noted.  
Additional noise exposure was reported in his civilian 
occupation working for the state prison system (reportedly 
kitchen noise).  

On audiometric examination pure tone thresholds were reported 
as 20/25, 15, 20 and 20 decibels at 500, 1,000, 2,000, 3,000, 
and 4,000 hertz of the right ear for an average of 18.  In 
left ear, there were 25, 25, 15, 20 and 30 decibels at 500, 
1,000, 2,000, 3,000 and 4,000 hertz, respectively, for an 
average of 23.  Speech recognition score using the Maryland 
CNC Word List was 96 percent correct in the right ear and 
94 percent correct in the left ear.  

The diagnosis was right ear hearing within normal limits 
across the frequency range, except for mild high frequency 
hearing loss at 6,000 hertz.  It was stated there was mild 
sensorineural hearing loss of the left ear at 250 hertz 
rising to hearing within normal limits from 500 to 
3,000 hertz with a mild dropping to severe high frequency 
sensorineural hearing loss at 4,000 to 8,000 hertz.  The 
examiner noted that for compensation and pension purposes, 
the hearing was considered to be within normal limits 
bilaterally.  



Reference was made to May 1998 audiologic evaluation which 
showed decibel losses of 10, 10, no response, 10, 15 and 
25 decibels at 250, 500, 1,000, 2,000, 4,000 and 8,000 hertz 
in the right ear and 15, 25, 30, 30, 25, and 20 decibels at 
250, 500, 1,000, 2,000, 4,000, and 8,000 hertz, respectively, 
in the left ear.  

The veteran was also accorded an ear disease examination by 
VA in August 1998 and the examiner gave an impression that he 
"more likely than not has sensorineural hearing loss from 
noise exposure while in the military."  

Analysis

The veteran seeks to reopen his claim of service connection 
for a hearing loss which the RO denied when it issued an 
unappealed rating decision in June 1993.  When a claim is 
finally denied by the RO, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 
(1998).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last deneid on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

A review of the RO's findings in the June 1993 rating 
decision shows that it found the veteran did not have a 
hearing loss linked to service and consequently there was no 
basis upon which to predicate a grant of service connection.





In the case at hand, the Board finds that new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for hearing loss, and in 
this regard, will analyze the various items of evidence 
submitted since the June 1993 rating decision.

The pertinent evidence submitted included communications from 
the veteran, family members, and a service comrade who 
provided their observations as to the veteran's hearing 
difficulties.  This evidence is new as it was not previously 
of record, and material to the issue at hand as it 
constitutes lay observations of perceived symptomatology 
referable to hearing difficulties experienced by the veteran.

Additional pertinent evidence consists of the hearing 
testimony presented by the veteran at the RO.  This evidence 
is new as it was not of record prior to the previous denial.  
However, it is not material in nature as it merely advances 
arguments previously advanced by the veteran prior to the 
previous denial.

Additional pertinent evidence consists of documentation 
comprising audiology examinations showing the veteran was 
diagnosed with bilateral hearing loss.  This evidence is new 
as it was not previously of record, and material to the issue 
at hand as it shows the presence of hearing loss, a disorder 
not shown prior to the previous June 1993 denial.

Additional pertinent evidence is a medical opinion that the 
veteran more likely than not has sensorineural hearing loss 
from noise exposure while in the military.  Such evidence is 
not cumulative of evidence already of record and is probative 
of the issue of service connection for bilateral hearing 
loss.  In essence, there exists a medical opinion lining a 
hearing loss to service.


If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  Accordingly, the evidentiary 
basis supports reopening of the previously denied claim of 
entitlement to service conection for hearing loss.  


II.  Whether the claim for service 
connection for bilateral hearing loss is 
well grounded.

Criteria

The Court recently announced a three-step test with respect 
to new and material cases.  Under the new Elkins test, VA 
must first determine whether the veteran has submitted new 
and material evidence under § 3.156 to reopen the claim; and 
if so, VA must determine whether the claim is well grounded 
based on a review of all the evidence of record; and lastly, 
if the claim is well grounded, VA must proceed to evaluate 
the merits of the claim bit only after ensuring that the duty 
to assist has been fulfilled.  Winters v. West, 12 Vet. 
App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 209, 218-
19 (1999).

Under 38 U.S.C.A. § 5107(a) (West 1991), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, meaning it 
appears to be meritorious.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1991).  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  




The quality and quantity of the evidence required to meet 
this statutory burden depends on the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92, 93 (1993).  
According to the applicable law and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(d).  

In order for a claim for service connection to be well 
grounded, there must be:  (1) Competent evidence of a current 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation or disease or injury in service (lay or 
medical evidence, depending on the circumstances); and 
(3) evidence of a nexus between the inservice injury or 
disease and a current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 9.  A lay person is, however, 
competent to provide evidence of the occurrence of observable 
symptoms during and following service.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The determination of whether the veteran's impaired hearing 
amounts to a disability for VA compensation purposes is 
governed by 38 C.F.R. § 3.385 (1998), which states that 
hearing loss will be considered to be a "disability" when the 
threshold level in any of the frequencies 500, 1,000, 2,000, 
3,000 and 4,000 hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In comparing the results of the veteran's audiometric 
examinations to the criteria set forth in the aforementioned 
regulation, it is clear that while he does have sensorineural 
hearing loss, the hearing loss he has is not such as to 
constitute a disability for VA compensation purposes.  In 
this regard, the criteria under 38 C.F.R. § 3.385 referable 
to what constitutes a hearing loss for VA compensation 
purposes, have not been satisfied.  A VA examiner also opined 
that the veteran did not have a hearing loss for VA 
compensation purposes.  

In sum, the veteran is not shown to have a current disability 
for which compensation benefits are authorized.  As noted 
above, in Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where a 
disease or injury had resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Additionally, see Chelte v. Brown, 
10 Vet. App. 268, 271 (1997) (requiring that current 
disability to be shown to a compensable degree).  
Accordingly, the claim for service connection for bilateral 
hearing loss must be denied as not well grounded.  Because 
the claim is not well grounded, VA is under no further duty 
to assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  

As the veteran's claim for service connection for bilateral 
hearing loss is not well grounded, the doctrine of reasonable 
doubt has no application to his case.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, the appeal is granted to this extent.  

The veteran not having submitted a well grounded claim of 
entitlement to service connection for bilateral hearing loss 
the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 

